DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “first to fourth output terminals” it is not clear since first to fourth terminals are not clearly defined. It is noted that there are terminals 5a to 5d and 5-1 to 5-4 and 8-1 to 8-4 which also appears referring as output terminals. And also, “the first and third output terminal”  in lines 10-11, which the first and third output terminals is the applicant intended and it is appear lack of antecedent basis. Further clarification is needed.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OKAZAKI et al. (hereinafter, OKAZAKI) (JP 2003008399 A, of record, IDS submitted by the applicant).
Insofar claim 1 is understood, Okazaki (Fig. 3) discloses a high frequency amplifier (intended use) , comprising: a first transistor (Q11)  amplifying a first signal; a second transistor (Q12) amplifying a second signal that is a differential signal with respect to the first signal; a polyphase filter (e.g. filter 2) that includes first, second, third, fourth output terminals (collector terminals of Q31-Q34, noted that last Q33 of Fig. 3 should correctly collector terminal of Q34),  a first input terminal (terminal A) connected to an output terminal (collector) of the first transistor (Q11), a second input terminal (terminal C) connected to an output terminal (collector) of the second transistor (Q12), and wherein the first, second, third and fourth output terminals (collectors terminals of Q31-Q34, respectively), generates a first differential signal from the first signal amplified by the first transistor (Q11) and outputs the first differential signal from the first (collector 
Regarding claim 2, wherein the polyphase filter generates, from the first signal amplified by the first transistor, a third differential signal having a phase shifted by 90 degrees from a phase of the first differential signal (as can be seen from Fig. 3) and outputs the third differential signal from the second and fourth output terminals, and generates, from the second signal amplified by the second transistor, a fourth differential signal having a phase shifted by 90 degrees from a phase of the second differential signal and outputs the fourth differential signal from the second and fourth output terminals, the plurality of loads has one ends connected to each of the first to fourth output terminals of the polyphase filter and other ends connected to the power supply (Vcc), and the plurality of amplifier output terminals are connected to each of the first to fourth output terminals of the polyphase filter.
Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Magnusen et al US 20040043740 A1, of record) (hereinafter, Magnusen, IDS submitted by the applicant).
Regarding claims 1 & 2, Magnusen (Fig. 1 having similarly structure as shown above Fig. 3 of Okazaki) discloses a similarly structure as discussed above, thus, claims 1 & 2 are rejected in the same manner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 & 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Okazaki in view of Wang (US 20050260966 A1, IDS of record).

Regarding claim 3, Okasaki further teaches wherein the polyphase filter (2)  includes: a first resistor  (see Fig. 3 of Okazaki, top unlabeled resistor) having one end connected to the first input terminal and another end connected to the first output terminal; a second resistor (see third resistor) having one end connected to the second input terminal and another end connected to the third output terminal except for first second third and fourth inductive elements. 
Wang (Figs. 1, 2 & 3) teaches an amplifier circuit having phase compensation circuit that include resistors and reactors wherein the reactors can be implemented with inductors see paragraph [0022] in order to provide the benefits of improving phase compensation.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to replace the capacitors of Okazaki with the inductors of Wang in order to provide the benefits of improving phase compensation, hence improving the circuit performance.
Accordingly, as an obvious consequence above, the combination further teaches a first inductive element (right, top capacitor, Fig. 3 of Okazaki) having one end connected to the first output terminal; a second inductive element (right, third capacitor) having one end connected to the second input terminal and another end connected to the second output terminal; a third resistor (right, second resistor) having one end connected to another end of the first inductive element and another end connected to the second output terminal; a third inductive element (right, third capacitor) having one end connected to the third output terminal; a fourth resistor (right, bottom resistor) having one end connected to another end of the third inductive element and another 
Regarding claim 9, the combination teach all of the limitations as discussed above in claim 1 except for wherein each of the plurality of loads is an inductive element.
Wang (Figs. 1, 2 & 3) teaches an amplifier circuit having load circuits that include resistor wherein the resistor can be implemented with inductor see paragraph [0022] in order to provide the benefits of noise reduction.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made the circuit of Okazaki with the inductors of Wang in order to provide the benefits order to provide the benefits of noise reduction, hence improving the circuit performance.
Accordingly, as an obvious consequence above, the combination further teaches each of the plurality of loads is an inductive element.
Regarding claim 10, wherein each of the plurality of loads is an inductive element, and each of the inductive elements also serves as the first to fourth inductive elements included in the polyphase filter (see above discussion, inductors).
Regarding claim 11 is rejected in the same manner as discussed above in claim 3.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusen in view of Wang (US 20050260966 A1, IDS of record).
Regarding claim 3 is rejected in the same manner as discussed above in claim 3. 
Regarding claim 4, the combination further teaches further comprising: a third transistor (transistor 42, Fig. 1 of Magnusen) amplifying the first signal to be amplified by the first transistor; and a fourth transistor (transistor 46, Fig. 1 of Magnusen) amplifying the second signal to be amplified by the second transistor, wherein an output terminal of the third transistor is connected to a third input terminal of the polyphase filter, an output terminal of the fourth transistor is connected to a fourth input terminal of the polyphase filter, the third input terminal of the polyphase filter is connected to one end of the third resistor, and the fourth input terminal of the polyphase filter is connected to one end of the fourth resistor.
Regarding claim 5, wherein the first inductive element has inductive reactance that (functionally, which considered as inherently) cancels out parasitic capacitance of the third transistor, the second inductive element has inductive reactance that cancels out parasitic capacitance of the second transistor, the third inductive element has inductive reactance that cancels out parasitic capacitance of the fourth transistor, and the fourth inductive element has inductive reactance that cancels out parasitic capacitance of the first transistor (see detail Fig. 1 of Magnusen and inductors as discussed in Fig. 1, 2 & 3 of Wang ).
Regarding claims 6 & 7.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Magnusen in view of Wang (US 20050260966 A1, IDS of record) further in view of Kwok (US 20040257129 A1).
Regarding claim 8, the combination (Magnusen and Wang) teaches all of the limitations as discussed above except for first to fourth matching circuits. 
However, Kwok (Fig. 11) teaches an amplifier circuit having a matching circuit (1104) being connected between polyphase filter (resistors and capacitors) for the improving out impedance (see paragraph [0080]], thereby improving power and performance.
Accordingly, as an obvious consequence above, further comprising: first to fourth matching circuits matching impedance between each of the first to fourth transistors and the polyphase filter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHIEM D NGUYEN/Examiner, Art Unit 2843        

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843